In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐2018 
PATRICIA BANKS, 
                                                   Plaintiff‐Appellant, 

                                   v. 

CHICAGO BOARD OF EDUCATION 
and FLORENCE GONZALES, 
                                                Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
           No. 11 C 7101 — Harry D. Leinenweber, Judge. 
                      ____________________ 

    ARGUED FEBRUARY 12, 2014 — DECIDED APRIL 24, 2014 
                ____________________ 

    Before POSNER, FLAUM, and HAMILTON, Circuit Judges. 
    HAMILTON,  Circuit  Judge.  Patricia  Banks  sued  her  former 
employer,  the  Chicago  Board  of  Education,  and  her  former 
supervisor,  Florence  Gonzales,  alleging  race  discrimination 
and retaliation in violation of Title VII of the Civil Rights Act 
of  1964  and  related  violations  of  federal  and  state  law.  The 
district court granted summary judgment for the defendants 
on  all  of  Banks’s  claims.  Twenty‐nine  days  after  the  district 
2                                                       No. 13‐2018 

court  entered  judgment,  Banks  filed  what  she  called  a  mo‐
tion  to  alter  the  entry  of  summary  judgment  under  Federal 
Rule of Civil Procedure 59(e), which the district court denied 
six days later. Banks then filed a notice of appeal. She argues 
that the district court erred by granting summary judgment 
for the defendants and denying her post‐judgment motion.  
    A  Rule  59(e)  motion  must  be  filed  no  later  than  28  days 
after  the  entry  of  the  judgment.  Because  Banks  missed  that 
deadline by one day, her motion was not effective as a Rule 
59(e) motion that could have tolled the time to file a notice of 
appeal  from  the  judgment.  Accordingly,  we  must  treat  her 
post‐judgment  motion  as  a  Rule  60(b)  motion  that  did  not 
toll  the  time  to  appeal  the  summary  judgment.  Banks’s  no‐
tice of appeal was timely only as to the district court’s denial 
of  her  post‐judgment  motion.  The  district  court  did  not 
abuse its discretion by denying that motion, so we affirm. 
I. Factual and Procedural Background 
   Because we decide this case on a procedural ground, we 
only  sketch  the  underlying  dispute.  Plaintiff  Patricia  Banks 
worked  as  a  teacher  at  George  Washington  High  School  in 
Chicago  beginning  in  1988.  She  is  African‐American.  Flor‐
ence  Gonzales  became  principal  at  George  Washington  in 
January 2008. 
    The  factual  record  is  long  and  many  of  the  details  are 
disputed, but it is clear that Gonzales and Banks soon came 
into  conflict. At  an April  2008  staff  meeting,  Banks  asserted 
that Gonzales’s administration had shown animosity toward 
African‐American  students  and  teachers.  Banks  claims  that 
Gonzales targeted her because of her race and in retaliation 
for  speaking  out  at  the  staff  meeting  and  filing  complaints 
No. 13‐2018                                                           3 

with the EEOC and the Board’s Equal Opportunity Compli‐
ance  Office.  Gonzalez  disciplined  Banks  repeatedly.  She  is‐
sued  cautionary  notices  for  insubordination,  leaving  her 
class unattended, refusing to complete required paperwork, 
and failing to submit lesson plans. Gonzales also suspended 
Banks on three occasions: for striking a staff member; for be‐
ing  chronically  tardy  and  telling  a  staff  member  to  “go  to 
hell” in front of students; and for placing advertisements for 
her  private  massage  therapy  business  in  the  school  office. 
These  disciplinary  actions  culminated  in  a  Board  resolution 
warning Banks that she would be dismissed if the problems 
continued.  They  did  continue,  and  Banks  was  suspended 
and removed from her teaching duties in December 2010. 
    Some  weeks  into  her  suspension,  Banks  submitted  a  re‐
tirement  letter  effective  June 30,  2011.  She  claims  that  she 
was  then  placed  on  the  Board’s  “do  not  hire”  list,  which 
foreclosed  her  from  working  as  a  substitute  teacher  in  the 
Chicago Public Schools. 
     Banks filed a six‐count complaint against the defendants 
alleging:  (1)  race  discrimination  in  violation  of  Title  VII, 
42 U.S.C.  §  2000e‐2;  (2)  retaliation  in  violation  of  Title  VII, 
42 U.S.C. § 2000e‐3; (3) impairment of her right to enforce a 
contract  in  violation  of  42  U.S.C.  §  1981;  (4)  deprivation  of 
her  rights  established  by  the  Constitution  and  laws  of  the 
United States, 42 U.S.C. § 1983; (5) retaliation for filing com‐
plaints  with  the  EEOC  and  the  Board’s  Equal  Opportunity 
Compliance Office in violation of the Illinois Whistleblower 
Act, 740 Ill. Comp. Stat. 174; and (6) deprivation of her right 
to  review  her  personnel  file  in  violation  of  the  Illinois  Per‐
sonnel Record Review Act, 820 Ill. Comp. Stat. 40. On March 
12, 2013, the district court granted the defendants’ motion for 
4                                                         No. 13‐2018 

summary  judgment  on  all  of  Banks’s  claims  and  entered 
judgment for the defendants. 
    On April 10, which was 29 days after the district court en‐
tered  judgment  for  the  defendants,  Banks  filed  a  motion  to 
alter the entry of judgment. Banks cited Federal Rule of Civil 
Procedure 59(e) as the basis for her motion. She argued that 
the  district  court  erred  in  finding  that  she  had  not  offered 
sufficient  evidence  of  a  hostile  work  environment,  an  ad‐
verse employment action, or similarly situated non‐African‐
American  staff  members  who  were  treated  better  than  she 
was.  Banks  also  asserted  that  the  court  erred  in  concluding 
that  recovery  under the Illinois  Whistleblower Act  was  lim‐
ited  to  instances  of  discharge.  The  district  court  denied 
Banks’s motion on April 16. 
    Banks filed a notice of appeal on May 10, saying she was 
appealing both the entry of judgment for defendants and the 
denial of her post‐judgment motion. We notified the parties 
that the appeal appeared to be untimely with respect to the 
original judgment. We asked Banks to submit a jurisdictional 
memorandum  on  this  issue,  but it  did not persuade us that 
we  had  jurisdiction  over  Banks’s  appeal  of  the  judgment  it‐
self. We limited the scope of Banks’s appeal to the denial of 
her post‐judgment motion. 
II. The Scope of Appellate Jurisdiction 
    Under  Federal  Rule  of Appellate  Procedure  4(a)(1)(A),  a 
party  in  a  civil  case  must  file  a  notice  of  appeal  within  30 
days  after  entry  of  the  judgment  or  order  appealed  from. 
The  filing  of  a  timely  motion  under  Federal  Rule  of  Civil 
Procedure 59(e), however, will toll the time for filing a notice 
of appeal. Fed. R. App. P. 4(a)(4)(A). Under the current ver‐
No. 13‐2018                                                            5 

sion  of  Rule  59(e),  a  motion  must  be  filed  no  later  than  28 
days after the entry of judgment to be timely. This time limit 
is  unyielding.  See  Justice  v.  Town  of  Cicero,  682 F.3d  662  (7th 
Cir. 2012) (because litigants have only until 11:59 p.m. on the 
due  date  to  file  a  Rule  59(e)  motion  electronically,  a  motion 
filed  at  3:00  a.m.  the  following  morning  was  untimely). 
Courts may not extend the time limit imposed by Rule 59(e). 
Fed. R. Civ. P. 6(b)(2); Justice, 682 F.3d at 664–65. 
    When a motion is filed more than 28 days after the entry 
of judgment, whether the movant calls it a Rule 59(e) motion 
or a Rule 60(b) motion, we treat it as a Rule 60(b) motion. See 
Justice, 682 F.3d at 665, citing Talano v. Northwestern Med. Fac‐
ulty Found., Inc., 273 F.3d 757, 762 (7th Cir. 2001), and Hope v. 
United  States,  43  F.3d  1140,  1143  (7th  Cir.  1994);  United 
States v.  Deutsch,  981  F.2d  299,  301  (7th  Cir.  1992). A  district 
court’s acceptance of an untimely Rule 59(e) motion does not 
save the motion from this fate. See Talano, 273 F.3d at 761.  
   Banks  filed  her post‐judgment  motion  outside of the 28‐
day  window  established  by  Rule  59(e).  At  oral  argument, 
Banks’s attorney wisely conceded that her motion became a 
Rule  60(b)  motion,  and  we  treat  it  as  such.  Because  Banks’s 
post‐judgment  motion  was  not  timely  under  Rule  59(e),  it 
did  not toll the  time for her  to file a  notice  of appeal of  the 
judgment  itself,  so  we  do  not  have  jurisdiction  to  consider 
her arguments challenging the grant of summary judgment. 
We limit the scope of our jurisdiction to the denial of Banks’s 
post‐judgment motion.  
                                 
6                                                          No. 13‐2018 

III. The Denial of the Post‐Judgment Motion 
    We  review  a  denial  of  a  Rule  60(b)  motion  for  abuse  of 
discretion.  Bakery  Machinery &  Fabrication,  Inc.  v.  Traditional 
Baking,  Inc.,  570  F.3d  845,  848  (7th  Cir.  2009)  (“The  district 
court has great latitude in making a Rule 60(b) decision be‐
cause that decision is discretion piled on discretion.”) (inter‐
nal  quotation  marks  omitted);  Talano,  273  F.3d  at  762.  The 
district court may grant Rule 60(b) relief in six specified cir‐
cumstances;  only  two  are  relevant  to  this  appeal:  “(1)  mis‐
take,  inadvertence,  surprise,  or  excusable  neglect,”  and  “(6) 
any  other  reason  that  justifies  relief.”  Fed.  R.  Civ.  P.  60(b). 
The district court does not abuse its discretion by denying a 
Rule 60(b)  motion  that  is  not  based  on  one  of  the  specified 
grounds for relief. See Talano, 273 F.3d at 762. 
    The concern that parties or courts could use Rule 60(b) to 
circumvent  the  time  limit  for  filing  appeals  animates  our 
case law. E.g., Mendez v. Republic Bank, 725 F.3d 651, 659 (7th 
Cir. 2013) (“If parties or courts could use Rule 60(b) to revive 
cases  in  which  a  party  failed  to  appeal  within  the  standard 
deadline,  Appellate  Rule  4  would  lose  much  of  its  force.”); 
Bell  v.  Eastman  Kodak  Co.,  214  F.3d  798,  800  (7th  Cir.  2000) 
(dismissing  an  appeal  of  a  district  court’s  denial  of  a  Rule 
60(b) motion where the motion “was nothing more than the 
first step in an attempt to take an untimely appeal”). Where 
this  concern  is  not  present,  a  district  court  may  grant  relief 
under  Rule  60(b)(1)  to  correct  errors that might also be cor‐
rected  on  direct  appeal.  Mendez,  725  F.3d  at  660–61  (affirm‐
ing  district  court’s  grant  of  Rule  60(b)  relief  where  district 
judge  realized  she  had  made  a  mistake  that  rendered  the 
judgment  incorrect  and  invited  a  party  to  file  a  Rule  60(b) 
motion;  the  party  had  an  appeal  pending  and  filed  its  Rule 
No. 13‐2018                                                             7 

60(b) motion just six days after filing its timely notice of ap‐
peal). 
    Absent  such  circumstances,  a  party  invoking  Rule  60(b) 
must claim grounds for relief “that could not have been used 
to obtain a reversal by means of a direct appeal.” Kiswani v. 
Phoenix Sec. Agency, Inc., 584 F.3d 741, 743 (7th Cir. 2009), cit‐
ing  Bell,  214  F.3d  at  801.  Therefore,  errors  of  law  and  fact 
generally do not warrant relief under Rule 60(b)(1) and cer‐
tainly  do  not  require  such  relief.  See  Gleash  v.  Yuswak, 
308 F.3d  758,  761  (7th  Cir.  2002);  see  also  Talano,  273  F.3d  at 
762 (affirming denial of Rule 60(b) motion arguing that dis‐
trict  court  erred  in  applying  state  law  and  federal  employ‐
ment discrimination law).  
    The district court did not abuse its discretion by denying 
Banks’s  post‐judgment  motion  for  relief.  In  her  motion, 
Banks argued that the district court erred by finding that she 
had not offered sufficient evidence to support her claims and 
by  misinterpreting  the  Illinois  Whistleblower  Act.  In  her 
brief  before  this  court,  she  advances  the  same  errors  of  fact 
and law. These arguments could have been raised in a direct 
appeal,  but  Banks  forfeited  her  opportunity  to  appeal  the 
judgment  because  she  failed  to  file  a  notice  of  appeal  that 
would  have  been  timely  with  respect  to  the  entry  of  judg‐
ment. To protect her ability to raise these arguments, she had 
to file either a timely Rule 59(e) motion or a timely notice of 
appeal, and she did neither. 
    Nor can Banks fit her arguments into the catch‐all provi‐
sion  of  Rule  60(b)(6).  Relief  under  this  provision  is  an  “ex‐
traordinary remedy” and should be granted only in “excep‐
tional circumstances.” Bakery Machinery, 570 F.3d at 848 (quo‐
tations omitted); see also Gonzalez v. Crosby, 545 U.S. 524, 535 
8                                                     No. 13‐2018 

(2005) (“extraordinary circumstances” are required to justify 
reopening  of  a  judgment  under  Rule  60(b)(6)).  The  narrow 
operation of this provision reinforces our interest in barring 
the use of Rule 60(b)(6) as a substitute for direct appeal. Far 
from  presenting  any  “extraordinary  circumstances”  that 
might  warrant  relief  under  Rule  60(b)(6),  Banks  presented 
only arguments suitable for a direct appeal for which we do 
not have jurisdiction, as explained above. 
    The fact that the district court may have mistakenly con‐
sidered Banks’s arguments under Rule 59(e) does not compel 
or  even  permit  us  to  review  the  merits  of  the  underlying 
judgment, and we express no opinion on whether summary 
judgment was correctly awarded to the defendants. Instead, 
we  review  only  the  district  court’s  denial  of  Banks’s  post‐
judgment motion for abuse of discretion and find that there 
was none. Accordingly, we AFFIRM the district court’s deni‐
al of Banks’s post‐judgment motion.